—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered April 11, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years and a conditional discharge, respectively, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There was ample evidence that defendant possessed the drugs that were recovered from his person and from his radio with the intent to sell them. We see no reason to disturb the jury’s credibility determinations.
The defendant waived his right to an adjournment prior to being arraigned as a second felony offender, and, in any event, since he did not challenge his prior conviction, no hearing was necessary (see, CPL 400.21 [5]).
The court properly declined to deliver the “two-inference” instruction requested by defendant (see, People v Perry, 223 AD2d 479). Concur — Milonas, J. P., Nardelli, Wallach and Saxe, JJ.